Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duplicate Claim Warning
Applicant is advised that should claim 2 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Note that it appear that claim 5 should be dependent upon claim 4 not claim1 as presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms used in the equations of claims 1, 2, 4 and 5 fail to properly define all of the terms in the equation.

1. A quantifying method of uncertainty of measured value by close match span calibration of measuring sensor comprising a step of: quantifying using below equation I.  
Eqn. (I)
 
    PNG
    media_image1.png
    51
    394
    media_image1.png
    Greyscale

wherein, uc is a combined standard uncertainty, Xbag is a measured value of a test, Xcyl is standard value, fcyl is standard response factor (sensitivity coefficient), Rbag is a signal value of a test, represents Xbag * fbag, Rcyl represents Xcyl * fcyl, and u is standard uncertainty.

First it appears that the claim is referencing values both as measured, and in standard units, which in normal statistical terminology is defined as the transformed units where the value x is first centered by subtracting the mean of the set of values and then dividing by the standard deviation of the variables.  The mean of a standard variable is zero, and the standard deviation of a standard variable is 1.
The examiner understands that the terms are defined as follows:
uc  – combined standard uncertainty of the measurement Xbag
Xbag  – the measurement defined by Rbag / fbag
Xcyl  – the measurement defined by Rbag / fbag
fbag  – not defined
fcyl  – standard response factor, Is this the 
Rbag  – a signal value of a test
Rcyl  – the function Xcyl * fcyl , Is this the standard value of the signal value of the test?

The remainder of the claims fail to resolve the lack of definition for the identified terms.  Thus claims 1-7 are indefinite under 35 USC 112(b).
It should be noted that there appears to be an error in the equation.  The term

    PNG
    media_image2.png
    39
    86
    media_image2.png
    Greyscale

appears to be mixing the signal units with the standardized signal units.  The examiner suggests that this term in the equation should have the factor fbag instead of fcyl.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-7 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Considering Step 1, the claims 1-6 all belong to a statutory class.  Claim 7 allows the possibility that the computer readable memory may be a transient signal and as such is not a statutory class.  Reciting “A computer-readable non-transient memory” overcomes this rejection.
Considering Step 2A prong 1, the claims are examined for abstract ideas.  To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
1. A quantifying method of uncertainty of measured value by close match span calibration of measuring sensor comprising a step of:
quantifying using below equation I.  
Eqn. (I)
 
    PNG
    media_image1.png
    51
    394
    media_image1.png
    Greyscale

wherein, uc is a combined standard uncertainty, Xbag is a measured value of a test, Xcyl is standard value, fcyl is standard response factor (sensitivity coefficient), Rbag is a signal value of a test, represents Xbag * fbag, Rcyl represents Xcyl * fcyl, and u is standard uncertainty.

The bolded abstract idea comprises a mathematical algorithm involving extensive calculations.  Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  The recitation of the measuring sensor in the preamble only identifies the type of data being considered and fails to positively recite any particular sensor he actual use of the sensor.  Thus the claim merely represents the results of an abstract determination in the creation of data for a target well without integration into a practical application by integrating the abstract idea into a significant additional element.
With respect to step 2A prong 2, the claim fails to provide incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus claim 1 is rejected under 35 USC 101.  Claim 4 is rejected similarly.
Dependent claims 2 and 5 only give further details to the abstract idea and are also rejected under 35 USC 101.
Claim 7 only recites the claim as part of a computer readable memory which is not significantly more than the abstract idea.  
The use of generic computer equipment is considered insignificant additional elements.  As recited in the MPEP, 2106.07(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Selecting a particular generic function for computer hardware to perform (e.g., buffering content, storing and retrieving data from memory) from within a range of well-known, routine, conventional functions performed by the hardware is not significantly more, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016)(MPEP 2106.05(a)II last paragraph). 
Thus claim 7 is rejected under 35 USC 101.
Claims 3 and 6 identify that the source of the data is a gas sensor.  However the claim fail to positively recite the use of the sensor in taking the data and as such only describe the provenance of the data, rather than incorporate the explicit use of the sensor in the claims.  Thus claims 3 an 6 are rejected under 35 USC 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farrance et al., “Uncertainty of Measurement: A Review of the Rules for Calculating Uncertainty Components through Functional Relationships”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGIS J BETSCH/Primary Examiner, Art Unit 2857